Dear Ms. Hackwood:
This letter is in response to your request for an opinion as follows:
              Are the employees of the Missouri Housing Development Commission, if they are not on State payroll, eligible to participate in the State Group Medical Care Plan and the Missouri State Employees' Retirement System?
Under your question, persons employed to work for the Missouri Housing Development Commission (hereinafter MHDC) will not be paid by the State of Missouri. Because we do not believe Chapter 215, RSMo, or Appendix B(1), RSMo 1978, permit MHDC to remove employees assigned to it from the state payroll, we do not believe we need render an opinion on the entirety of your question.
Appendix B(1), Section 6, provides as follows:
              All staff for the Environmental Improvement Authority and the Missouri Housing Development Commission shall be provided by the [director of CARL]. . . . All other employees assigned to work for the . . . Missouri Housing Development Commission except the directors of staff, their personal secretaries, and two deputies shall be appointed by the director of [CARL] . . . in accord with chapter 36, RSMo 1969, and shall be assigned and may be reassigned as required by the [director of CARL] . . . in such manner as to provide optimum service, efficiency, and economy. Each body shall be charged for state costs relating to administration, under contract negotiated by each department and the body assigned to the department and approved by the commissioner of administration. All charges shall be payable to the state's general revenue fund. [Emphasis added].
By requiring that MHDC staff be "provided" by the director of the Department of Consumer Affairs, Regulation and Licensing (hereinafter CARL), that such staff be selected according to the Merit System Law and assigned and reassigned as required by the director and that MHDC and CARL enter an agreement under which MHDC would be charged for state costs relating to administration, we believe the General Assembly intended that MHDC staff remain employees of CARL and remain on the state payroll. We believe an interpretation of Appendix B(1) which permits MHDC staff to be taken from the state payroll limits the ability of the director to exercise authority over such staff as mandated by law and frustrates the desires of the legislature.
Very truly yours,
                                  JOHN ASHCROFT Attorney General